| Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LABORERS LOCAL UNION 158,
LABORERS LOCAL UNION 158
HEALTH AND WELFARE FUND and :
LABORERS LOCAL UNION 158 : CIVIL ACTION NO.
PENSION FUND,
Plaintiffs, : ELECTRONICALLY FILED

VS.

ENCOMPASS PIPELINE, LLC,
and TY FISCHER,

Defendants. |
COMPLAINT
AND NOW, Plaintiffs, Laborers Local Union 158, Laborers Local
Union 158 Health and Welfare Fund, and Laborers Local Union 158 Pension Fund
(hereinafter Plaintiffs) by and through their attorney, John B. Dougherty, Esquire,

file the following Complaint and aver as follows:
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 2 of 10

Operative Facts

1. This action arises under §301 of the Labor-Management Relations
Act (LMRA), as amended, 29 U.S.C.A. §185, and under §502(d) of the Employee
Retirement Income Security Act of 1974 (ERISA), as amended, 29 U.S.C.A.
§1132(d).

2. Laborers Local Union 158, whose principal offices are located at
4655 Linglestown Road, Suite D, Harrisburg, Pennsylvania, 17112, is a "labor
organization" within the meaning of 29 U.S.C.A. §§152 and 185(a), and is an
"employee organization" within the meaning of §3(4) of ERISA, 29 U.S.C.A.
§1002(4).

3. Laborers Local Union 158 Health and Welfare and Pension Funds,
whose principal offices are each located at 2201 Forest Hills Drive, Suite 6A,
Harrisburg, Pennsylvania, 17112-1089 are employee benefit plans within the
meaning of §3(3) of ERISA, 29 U.S.C.A. §1002(3).

4. Defendant, Encompass Pipeline, LLC, has principal offices located
at 22605 Route 14, Troy, PA 16947.

5. Defendant, Encompass Pipeline, LLC, is an "employer" in an
industry "affecting commerce" within the meaning of §§2(2) and (7), and 301(a)

and (b) of the LMRA, 29 U.S.C.A. §§152(2) and (7), and 185(a) and (b).
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 3 of 10

6. Defendant, Encompass Pipeline, LLC, is an "employer" within the
meaning of §3(5) of ERISA, 29 U.S.C.A. §1002(5).

7. Defendant, Encompass Pipeline, LLC, is signatory to a collective
bargaining agreement with Laborers Local Union No. 158 which was effective at
all times relevant to this action.

8. Pursuant to the terms of the collective bargaining agreement
Defendant, Encompass Pipeline, LLC, agreed to pay certain sums to each of the
above-named Funds.

9. Defendant, Encompass Pipeline, LLC, has failed to contribute
monies to Plaintiffs based on work performed by its employees.

COUNT I
Claim for Unpaid Contributions and Damages

10. Plaintiffs incorporate the allegations of Paragraphs | through 9 of
this Complaint as if fully set forth.

11. Defendant, Encompass Pipeline, LLC, has failed to make
payment to the Funds for contributions required to be made under the applicable
collective bargaining agreements and Trust agreements for the months of
September 2018, October 2018, November 2018, December 2018 and continuing

totaling $445,384.50.
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 4 of 10

12. Defendant has failed to make payment to the Funds of the
liquidated damages, penalties, attorneys’ fees, and interest required to be paid
under the applicable collective bargaining agreements and Trust agreements, an
amount which is in excess of $110,436.19.

13. The Funds have been damaged by Defendant’s breach of its
contractual obligations and failure to make the contractually-required payments.

WHEREFORE, Plaintiffs respectfully request that this Honorable
Court:

(a) Enter judgment in their favor and against Defendant,
Encompass Pipeline, LLC;

(b) Order payment of all unpaid contributions;

(c) Award interest on such unpaid contributions,

(d) Award an additional amount equal to the greater of the interest
or liquidated damages provided for in the Plan;

(e) Award payment of reasonable attorney's fees; and

(f) Award Plaintiffs the costs of this litigation.

COUNT II
Claim for Unpaid Contributions and Damages Under ERISA

14. Plaintiffs incorporate the allegations of Paragraphs 1 through 13

of this Complaint as if fully set forth.
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 5 of 10

15. Defendant, Encompass Pipeline, LLC, has failed to make
payment to the Funds for contributions required to be made under the applicable
collective bargaining agreements and Trust agreements in an amount totaling
$445,384.50.

16. Defendant has failed to make payment to the Funds of the
liquidated damages, penalties, attorneys’ fees, and interest required to be paid
under the applicable collective bargaining agreements and Trust agreements, an
amount in excess of $110,436.19.

17. Defendant’s failure to make payment of contributions when due is
a violation of ERISA, 29 U.S.C. § 1145.

18. The Funds have been damaged by Defendant’s breach of its
contractual obligations and failure to make the contractually-required payments in
violation of ERISA.

19. Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), permits
the institution of an action on behalf of a multi-employer plan to enforce the
payment of delinquent contributions and provides that, if judgment is entered in
favor of the plan in such a case, the Court shall award (a) the unpaid contributions,

(b) interest, (c) an amount equal to the greater of (i) the interest or (ii) contractual
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 6 of 10

liquidated damages in an amount not to exceed 20%, (d) reasonable attorneys’ fees
and costs, and (e) any other legal and equitable relief the Court deems appropriate.
WHEREFORE, Plaintiffs respectfully request that this Honorable

Court:

(a) Enter judgment in their favor and against Defendant, Encompass
Pipeline, LLC;

(b) Order payment of all unpaid contributions;

(c) Award interest on such unpaid contributions;

(d) Award an additional amount equal to the greater of the interest or
liquidated damages provided for in the Plan;

(e) Award payment of reasonable attorney's fees; and

(f) Award Plaintiffs the costs of this litigation.

COUNT Ill
Claim for Unpaid Penalties and Interest Already Assessed

20. Plaintiffs incorporate the allegations of Paragraphs 1 through 19°
of this Complaint as if fully set forth.

21. Defendant, Encompass Pipeline, LLC, has failed to make
payment to the Funds for the liquidated damages, penalties, attorney’s fees, and
interest required to be paid under the applicable collective bargaining agreements

and Trust agreements for delinquent contributions.

6
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 7 of 10

22. Defendant’s failure to make payment of contributions when due
is a violation of ERISA, 29 U.S.C. § 1145.

23. The Funds are presently owed $555,820.69, inclusive of
delinquent contributions, interest, and liquidated damages, with interest continuing
to accrue.

24. The Funds have been damaged by Defendant’s breach of its
contractual obligations and failure to make the contractually-required payments in
violation of ERISA.

WHEREFORE, Plaintiffs demand judgment of the Defendant and
request:

(a) The full amount of the unpaid contributions, liquidated
damages, penalties and interest due both Funds, presently amounting to
$555,820.69;

(b) An award of its costs and attorneys’ fees incurred in
prosecuting this action; and

(c) Such other, further and different relief as the Court may deem

just and proper.
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 8 of 10

COUNT IV
Claim Under the Pennsylvania Wage Payment and Collection Law

25. Plaintiffs incorporate the allegations of Paragraphs 1 through 24
of this Complaint as if fully set forth.

26. Count IV arises under Pennsylvania's Wage Payment and
Collection Law, 43 PS. §260, et.seq. and this Court's jurisdiction is asserted under
28 U.S.C.A. §1367.

27. Pursuant to 43 P.S. §260.9a any employee or group of
employees, labor organization, or party to whom any type of wages is payable may
institute action provided for under Pennsylvania's Wage Payment and Collection
Law.

28. Defendants, Encompass Pipeline, LLC and Ty Fischer,
President of Encompass Pipeline, LLC, are employers within the meaning of 43
P.S. §260.2(a).

29. Plaintiffs believe and therefore aver that Defendant, Ty Fischer,
resides at 22605 Route 14, Troy, PA 16947.

30. Contributions to employee benefit plans constitute wages under
Pennsylvania's Wage Payment and Collection Law. Dues _ supplement

contributions also constitute wages under the same law.
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 9 of 10

31. Under the provisions of 43 P.S. §260.9a(b), Plaintiffs may
institute suit to recover such unpaid wages.

32. Under 43 P.S. 260.10, where wages remain unpaid for thirty
(30) days beyond the regularly scheduled pay day, the Plaintiff shall be entitled to
claim liquidated damages in an amount equal to 25% of the total amount of wages
due, or $500.00, whichever is greater.

33. Under the provisions of 43 P.S. 260.9a(f), the court in any
action brought under this section shall, in addition to any judgment awarded to the
Plaintiff, allow costs for reasonable attorney's fees.

34. Under the terms of Pennsylvania's Wage Payment and
Collection Law, therefore, Plaintiffs are entitled to an award of attorney's fees,
costs, and an amount which represents unpaid contributions, interest, and
liquidated damages of the greater of 25% of unpaid contributions or $500.00.

WHEREFORE, Plaintiffs respectfully request that this Honorable Court:
(a) Enter judgment in their favor and against Defendants, Encompass
Pipeline, LLC and Ty Fischer; and
(b) Order payment of all unpaid contributions;
(c) Award interest on such unpaid contributions;

(d) Award costs and attorney's fees; and
Case 1:19-cv-00817-YK Document 1 Filed 05/13/19 Page 10 of 10

(e) Award 25% liquidated damages against the Defendants for all sums
determined to be due and owing by virtue of Defendants' account to the Plaintiffs,
or alternatively;

(f) Award $500.00 in liquidated damages against the Defendants
pursuant to the provisions of the Pennsylvania Wage Payment and Collective Law
for each Union member for whom Plaintiffs have been required to institute suit on

behalf of in this action.

Respectfully Submitted,

s/ John B. Dougherty

IRA H. WEINSTOCK, P.C.
800 North Second Street
Harrisburg, PA 17102
Telephone: 717-238-1657
Facsimile: 717-238-6691

10
